DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 3 has been amended, claim 4 has been cancelled, and no claims have been added. The status of claims 1-3, 5-10 and 12-20 are pending.

Response to Arguments
Applicant’s arguments have been considered but they are not persuasive. 

Applicant’s arguments with respect to independent claim 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Applicant alleged that the combination of Mohamed et al (US 20190150225 A1, PCT Priority Date: May 17, 2017), Liao (US20210058748A1, Priority Date Mar 23, 2018), and Sternberg et al (US 20170332421 A1, May 12, 2017) fails to teach or suggest claim limitation “using a converged network slice function (C-NSSF) of the plurality of network functions to form a single end-to-end network slice spanning the wireless communication link between the wireless base station and the UE device and the wireline communication link between the wireline access network and the access device” in claim 1. 

In response, the Examiner respectfully disagrees because Sternberg’421 teaches: “The SISF 2024 provides the Slice ID's that are assigned to a UE 2006 for a particular service or set of services. Since the SISF selects network slices, it could also be called the Network Slice Selection Function (NSSF)” (par 0305), “FIG. 36A, communication network 12 may be a fixed network … or a wireless network … or a network of heterogeneous networks… the communication network 12 may comprise other networks such as a core network” (par 0607), “FIG. 36A, the M2M/IoT/WoT communication system 10 may include the Infrastructure Domain and the Field Domain. The Infrastructure Domain refers to the network side of the end-to-end M2M deployment.... A M2M gateway 14 allows wireless M2M devices (e.g. cellular and non-cellular) as well as fixed network M2M devices (e.g., PLC) to communicate either through operator networks, such as the communication network 12 or direct radio link…terminal devices 18 and gateways 14 may communicate via various networks including, cellular, WLAN, WPAN (e.g., Zigbee, 6LoWPAN, Bluetooth), direct radio link, and wireline” (par 0608); “FIG. 36B, the illustrated M2M service layer 22 in the field domain provides services for the M2M application 20, M2M gateway devices 14, and M2M terminal devices 18 and the communication network 12. Communication network 12 can be used to implement functionality of… Slice Instance Selection Function (SISF) 2024, Slice Instance Management Function (SIMF) 2026… The M2M service layer 22 may be implemented by one or more servers, computers, devices, virtual machines (e.g. cloud/storage farms, etc.) or the like, including for example the devices illustrated in FIGS. 36C and 36D described below… The M2M service layer 22 provides service capabilities that apply to M2M terminal devices 18, M2M gateways 14, and M2M applications 20. The functions of the M2M service layer 22 may be implemented in a variety of ways, for example as a web server, in the cellular core network” (par 0610). 
Table 2 also shows: “UE Service Profile           What the UE is trying to do , may try to do , or wants to try to do . A UE ' s Service Profile defines what services the UE wishes to access . The network may provide these services via one or more network slice instances . A UE ' s Service Profile may include its location”.
Therefore Sternberg’421 teaches: M2M service layer 22 including SISF (Slice Instance Selection Function, also called NSSF) implemented in cellular core network applied to M2M terminal devices 18, M2M gateways 14, and M2M applications 20 with end-to-end M2M deployment on heterogenous network (including cellular and fix network) as shown in fig. 36A-B. M2M terminal devices could be wireless or fixed network M2M devices. And thus Sternberg’421 teaches: “using a converged network slice function (C-NSSF) of the plurality of network functions to form a single end-to-end network slice spanning the wireless communication link between the wireless base station and the UE device and the wireline communication link between the wireline access network and the access device” in claim 1.
Therefore, the cited references teach the claimed limitations of claim 1 in question with adequate reasons and suggestions of combining the teachings. 

The Applicant alleged that the combination of Mohamed et al (US 20190150225 A1, PCT Priority Date: May 17, 2017), Liao (US20210058748A1, Priority Date Mar 23, 2018), and Sternberg et al (US 20170332421 A1, May 12, 2017) fails to teach or suggest claim limitation “using a converged policy control function (C-PCF) of the plurality of network functions to apply a traffic policy to a data session traversing the wireline communication link” in claim 8. 
In response, the Examiner respectfully disagrees because Sternberg’421 teaches: “FIG. 36A, communication network 12 may be a fixed network … or a wireless network … or a network of heterogeneous networks… the communication network 12 may comprise other networks such as a core network” (par 0607), “FIG. 36A.... A M2M gateway 14 allows wireless M2M devices (e.g. cellular and non-cellular) as well as fixed network M2M devices (e.g., PLC) to communicate either through operator networks, such as the communication network 12 or direct radio link…terminal devices 18 and gateways 14 may communicate via various networks including, cellular, WLAN, WPAN (e.g., Zigbee, 6LoWPAN, Bluetooth), direct radio link, and wireline” (par 0608); ““FIG. 36B, the illustrated M2M service layer 22 in the field domain provides services for the M2M application 20, M2M gateway devices 14, and M2M terminal devices 18 and the communication network 12. Communication network 12 can be used to implement functionality of…Policy Maintenance Function (PMF) 2050, Policy Enforcement Function (PEF)… Session Management (SM) Function 2048… … The M2M service layer 22 provides service capabilities that apply to M2M terminal devices 18, M2M gateways 14, and M2M applications 20. The functions of the M2M service layer 22 may be implemented in a variety of ways, for example as a web server, in the cellular core network” (par 0610), “FIG. 36D…implement one or more nodes of an M2M network, such as an M2M server, gateway, device, or other node…Session Management (SM) Function 2048…receive, generate, and process data related to the disclosed systems and methods for E2E M2M service layer sessions, such as receiving session credentials or authenticating based on session credentials” (par 0630).
“The 5G core network 270 shown in FIG. 37F may include…a policy control function (PCF) 284” (par 0690), “SMF 274 … may be connected to a PCF 284…responsible for Session Management, WTRUs 202 a, 202 b, 202 c IP address allocation & management and configuration of traffic steering rules in the UPF 276, and generation of downlink data notifications” (par 0692), “The PCF 284 may be connected to the SMF 274…The PCF 284 may provide policy rules to control plane nodes such as the AMF 272 and SMF 274, allowing the control plane nodes to enforce these rules” (par 0695). 
Table 3 also shows: “Session Management ( SM ) Function 2048		Manages the PDU sessions : including IP address assignment ( if needed ) , PDU forwarding , PDU screening , etc . This function could be called the SM Function ( SMF ) or SM Network Function ( SM NF)”.
Therefore Sternberg’421 teaches: M2M service layer 22 including Session Management (SM) Function 2048 implemented in cellular core network applied to M2M terminal devices 18, M2M gateways 14, and M2M applications 20 for E2E (end-to-end) M2M service layer sessions on heterogenous network (including cellular and fix network) as shown in fig. 36A-B; and PCF provide policy rules to AMF. M2M terminal devices could be wireless or fixed network M2M devices. And thus Sternberg’421 teaches: “using a converged policy control function (C-PCF) of the plurality of network functions to apply a traffic policy to a data session traversing the wireline communication link” in claim 8.
Therefore, the cited references teach the claimed limitations of claim 8 in question with adequate reasons and suggestions of combining the teachings. 

The Applicant alleged that the combination of Mohamed et al (US 20190150225 A1, PCT Priority Date: May 17, 2017), Liao (US20210058748A1, Priority Date Mar 23, 2018), and Sternberg et al (US 20170332421 A1, May 12, 2017) fails to teach or suggest claim limitation “using a converged network exposure function (C-NEF) of the plurality of network functions to provide information on the wireless communication link between the wireless base station and the UE device and the wireline communication link between the wireline access network and the access device, to a network analysis function” in claim 14 by argument “sternberg does not teach or suggest that this NEF provides information on a wireline communication link between a wireline access network and an access device, as featured in claim 14”. 
In response, the Examiner respectfully disagrees because Sternberg’421 teaches: “FIG. 36B…The M2M service layer 22 may be implemented by one or more nodes of the network, which may comprises servers, computers, devices, or the like. The M2M service layer 22 provides service capabilities that apply to M2M terminal devices 18, M2M gateways 14, and M2M applications 20. The functions of the M2M service layer 22 may be implemented in a variety of ways, for example as a web server, in the cellular core network, in the cloud, etc” (par 0610), “5G core network 270 shown in FIG. 37F may include… Network Exposure Function (NEF)… non-3GPP interworking function (N3IWF) 292 and an application function (AF) 288” (par 0690), “The NEF exposes capabilities and services in the 5G core network 270. The NEF may connect to an AF 288 via an interface and it may connect to other control plane and user plane functions (280, 278, 272, 272, 284, 276, and N3IWF) in order to expose the capabilities and services of the 5G core network 270” (par 0698), “core network 270 may provide the WTRUs 202 a, 202 b, 202 c with access to the networks 212, which may include other wired or wireless networks that are owned and/or operated by other service providers” (0699). To be noticed here NEF connects to N3IWF and other control plane to expose the capabilities and services of the 5G core network 270, therefore it could applied to M2M network as in fig. 36A-36B which is not 3GPP. Therefore Sternberg’421 teaches M2M service layer 22 implemented in cellular core network (include NEF) applied to M2M terminal devices 18, M2M gateways 14, and M2M applications 20 for E2E (end-to-end) communication in heterogeneous networks with any number of M2M terminal devices with could be fixed or mobile and connects to gateway via wired or wireless (various kind of wired/wireless combinations of M2M device and gateway had been listed in the discussion of claim 1). It could be considered as core network of fig. 37 applied to core network in M2M communication system of fig. 36. 
Therefore Sternberg’421 teaches “NEF provides information on a wireline communication link between a wireline access network and an access device”, as featured in claim 14.
Therefore, the cited references teach the claimed limitations of claim 14 in question with adequate reasons and suggestions of combining the teachings. 

The Applicant alleged that the combination of Mohamed et al (US 20190150225 A1, PCT Priority Date: May 17, 2017), Liao (US20210058748A1, Priority Date Mar 23, 2018), and Sternberg et al (US 20170332421 A1, May 12, 2017) fails to teach or suggest claim limitation “using a converged network repository function (C-NRF) of the plurality of network functions to identify a network service at least partially supported by the wireline communication link between the wireline access network and the access device” in claim 16.
In response, the Examiner respectfully disagrees because Sternberg’421 teaches:” SISF 2024… could also be called the Network Slice Selection Function (NSSF)… also be called the Network Slice Repository Function (NSRF)” (par 0305).
Table 2 also shows: “UE Service Profile           What the UE is trying to do , may try to do , or wants to try to do . A UE ' s Service Profile defines what services the UE wishes to access . The network may provide these services via one or more network slice instances . A UE ' s Service Profile may include its location”. Here network provides these services via one or more network slice instances (via SISF (Slice Instance Selection Function, also called Network Slice Repository Function (NSRF)) according to UE Service Profile in table 2 can be equated to identify a network service using C-NRF.
With the same detailed discussion of claim 1 especially “The M2M service layer 22 provides service capabilities that apply to M2M terminal devices 18, M2M gateways 14, and M2M applications 20. The functions of the M2M service layer 22 may be implemented in a variety of ways, for example as a web server, in the cellular core network” (par 0610). Therefore Sternberg’421 teaches: M2M service layer 22 including SISF (Slice Instance Selection Function, also called Network Slice Repository Function (NSRF)) implemented in cellular core network applied to M2M terminal devices 18, M2M gateways 14, and M2M applications 20 with end-to-end M2M deployment on heterogenous network (including cellular and fix network) as shown in fig. 36A-B. M2M terminal devices could be wireless or fixed network M2M devices. And thus Sternberg’421 teaches: “using a converged network repository function (C-NRF) of the plurality of network functions to identify a network service at least partially supported by the wireline communication link between the wireline access network and the access device” in claim 16.
 Therefore, the cited references teach the claimed limitations of claim 16 in question with adequate reasons and suggestions of combining the teachings. 

The Applicant alleged that the combination of Mohamed et al (US 20190150225 A1, PCT Priority Date: May 17, 2017), Liao (US20210058748A1, Priority Date Mar 23, 2018), Sternberg et al (US 20170332421 A1, May 12, 2017) and Li et al (US 20200053131 A1, Cont PCT/CN2017/080826 Priority Date: Apr 17, 2017) fails to teach or suggest claim limitation “applying a common traffic policy to at least (a) a first data session traversing the wireless communication link and (b) a second data session traversing the wireline communication link between the wireline access network and the access device, using the C-PCF” in claim 9 by argument “paragraph 0173 of Li’131 notes that QOS and charging policy may be obtained from a PCF, but neither this paragraph, nor the remainder of Li’131 teaches of suggest using a C-PCF to apply a common traffic policy to two different data sessions traversing a wireless communication link and wireline communication link between a wireline access network and an access device, respectively, as featured in claim 9”.
In response, the Examiner respectfully disagrees because Li’131 teaches: “solution of interworking between a fixed network and a mobile network” (par 0004), “After receiving the PDU session establishment service request message…The QoS and charging policy may be locally configured by the SMF, or obtained from a policy control function PCF” (par 0173), “AGF may convert the QoS and/or charging policy into a parameter corresponding to a QoS and/or charging policy of the fixed network” (par 0178). Therefore QoS and/or charging policy in mobile network (comes from UPF in mobile network) are converted to corresponding QoS and/or charging policy of the fixed network and thus it’s common traffic policy. Therefore Li’131 teaches “using a C-PCF to apply a common traffic policy to two different data sessions traversing a wireless communication link and wireline communication link between a wireline access network and an access device” in claim 9.
Therefore, the cited references teach the claimed limitations of claim 9 in question with adequate reasons and suggestions of combining the teachings. 

The Applicant alleged that the combination of Mohamed et al (US 20190150225 A1, PCT Priority Date: May 17, 2017), Liao (US20210058748A1, Priority Date Mar 23, 2018), Sternberg et al (US 20170332421 A1, May 12, 2017), Li et al (US 20200053131 A1, Cont PCT/CN2017/080826 Priority Date: Apr 17, 2017) and Li et al (US 20200053802 A1, Priority Date: Oct 6, 2017)  fails to teach or suggest claim limitation “supporting a single user equipment (UE) device with each of the first data session and the second data session” in claim 10 by argument “neither “session” would traverse a wireline communication link between a wireline access network and an access device, in conflict with claim 10”.
In response, the Examiner respectfully disagrees because Li’802 teaches: “FIG. 10…relay UE 704 setups a session before relaying the data for the remote UE 702 over the session to the targeted SCA/AS” (par 0190), “relay UE 704 sends the UL traffic to the NF3 1002 which further forward to the SCS/AS 808” (par 0212), “NF3 1002 may be a data plane anchor, such as P-GW, or SMS-SC, or UPF 176/NEF in 5G terms” (par 0215). Therefore Li’802 teaches session from UE to SCS/AS via NF3 (UPF in 5G).
Li’802 further teaches:” FIG. 18A, the M2M/IoT/WoT communication system 10 includes a communication network 12. The communication network 12 may be a fixed network (e.g., Ethernet, Fiber, ISDN, PLC, or the like) or a wireless network (e.g., WLAN, cellular, or the like) or a network of heterogeneous networks” (par 0341), “A M2M gateway 14 allows wireless M2M devices (e.g. cellular and non-cellular) as well as fixed network M2M devices (e.g., PLC) to communicate either through operator networks, such as the communication network 12 or direct radio link… M2M terminal devices 18 and gateways 14 may communicate via various networks including, cellular, WLAN, WPAN (e.g., Zigbee, 6LoWPAN, Bluetooth), direct radio link, and wireline” (0342), “FIG. 18A… Communication system 10 can be used to implement functionality of the disclosed embodiments and can include functionality and logical entities such as SCEF 102, HSS 104, MME 106 and 502, remote UE 402 and 702, ProSe UE-to-Network Relay 404, S-GW 504, P-GW 506, relay UE 704 804 and 806 , mobile core network 706, application server 708, RN-NF 802, subscription database 812, analytics NF 810, SCS/AS 808, NF2 902, NF3 1002, and logical entities to create user interfaces such as GUI 1702”(par 0340). 
Therefore Li’802 teaches data path from fixed network M2M devices connects to gateways 14 via wireline and further with SCS/AS through core network (including UPF function as NF3). Combining with par 0190, 0212 and 0215, session from UE to SCS/AS via NF3 (UPF in 5G) contains session from UE to gateway (first session traverse a wireline communication link between a wireline access network and an access device, here UE as fixed network M2M devices can be equated to access network and  fixed network M2M devices with fixed gateway can be equated to wireline access network) and gateway to NF3 to SCS/AS (second session in wireless network). Therefore Li’802 teaches “session” would traverse a wireline communication link between a wireline access network and an access device” in claim 10.
Further on in the discussion above about “using a converged policy control function (C-PCF) of the plurality of network functions to apply a traffic policy to a data session traversing the wireline communication link” in claim 8, Sternberg’421 teaches: M2M service layer 22 including Session Management (SM) Function 2048 implemented in cellular core network applied to fixed /cellular network M2M devices, fixed M2M gateways 14, and M2M applications 20 for E2E (end-to-end) M2M service layer sessions on heterogenous network (including cellular and fix network) as shown in fig. 36A-B. Therefore Sternberg’421 also teaches: “session” would traverse a wireline communication link between a wireline access network and an access device” in claim 10. Here fixed network M2M devices can be equated to access network and fixed network M2M devices with fixed gateway plus further fixed network in heterogeneous network can be equated to wireline access network and path in wireless network (second session in wireless network).

Therefore, the cited references teach the claimed limitations of claim 10 in question with adequate reasons and suggestions of combining the teachings. 

In summary, the Examiner respectfully submits that the combination of cited references teaches and renders the applicant claimed invention obvious. In view of the above, the rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed et al (US 20190150225 A1, PCT Priority Date: May 17, 2017) in view of Liao (US20210058748A1, Priority Date Mar 23, 2018), and further in view of Sternberg et al (US 20170332421 A1, May 12, 2017).

Regarding claim 1 (Previously Presented), Mohamed’225 discloses a method for supporting communication links (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170), comprising: 
supporting a wireless communication link between a wireless base station and a user equipment (UE) device using a plurality of network functions logically linked via buses (see, Fig. 35 and 40,  base station 114a/114b provides wireless links between WTRUs and 5G core network which providing a plurality of network functions, these network functions communicate via message buses, par 0159, 0208-0209);
supporting a wireline communication link (see, fig.34, communication system working as core network supports wired network communications, par 0148, 0154-0155); 
using one or more of the plurality of network functions (see, Fig. 12-13 and 39-40, system comprises RAN 105, core network 109 and wireless & wired network (Internet 110, PSTN 108 and network 112), where core network 109 including functions such as SMF, UPF, PCF, and N3IWF,  par 0055-0072 and 0202-0218).
Mohamed’225 discloses all the claim limitations but fails to explicitly teach: 
supporting a wireless communication link between a wireless base station and a user equipment (UE) device using a plurality of network functions logically linked via a common interface; 
supporting a wireline communication link between a wireline access network and an access device; and 
using a converged network slice function (C-NSSF) of the plurality of network functions to form a single end-to-end network slice spanning the wireless communication link between the wireless base station and the UE device and the wireline communication link between the wireline access network and the access device.

However Liao’748 from the same field of endeavor (see, Fig. 1, system architecture 100 in EPS for group based services, par 0024) discloses:
supporting a wireless communication link (see, wireless link between UE and RAN node (3GPP access), par 0039) between a wireless base station (see, fig. 3, BSs (eNB, gNB) as RAN node providing 3GPP access, par 0039 and 0340) and a user equipment (UE) device (see, fig. 2-3, UE, par 0039) using a plurality of network functions (see, fig. 2, network functions such as AMF 214, an SMF 216, a GBSF 310 an N3IWF 312, a UPF 222, par 0039) logically linked via a common interface (see, fig. 2-3, supporting wireless link between UE and BSs (eNB, gNB) as RAN node to provide 3GPP access using network functions, network functions connects with each other through service-based interfaces within the control plane as shown in fig. 2, par 0026, 0039 and 0340); 
supporting a wireline communication link (see, fig. 3, wireline access in non-3GPP cable/fiber network, par 0039) between a wireline access network (see, non-3GPP wireline access network, par 0039) and an access device (see, fig. 3, supporting wireline access between UE 118 and non-3GPP access 322 in non-3GPP cable/fiber network, par 0039. Noted, UE can be equated to access device as UE connects to non-3GPP wireline access network). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Liao’748 into that of Mohamed’225. The motivation would have been to support group based services in system with both 3GPP access and non-3GPP access (par 0039).
The combination of Mohamed’225 and Liao’748 discloses all the claim limitations but fails to explicitly teach: using a converged network slice function (C-NSSF) of the plurality of network functions to form a single end-to-end network slice spanning the wireless communication link between the wireless base station and the UE device and the wireline communication link between the wireline access network and the access device.

However Sternberg’421 from the same field of endeavor (see, Fig. 15 and , end-to-end Network Service with VNFs and nested forwarding graphs utilized in M2M/IoT/WoT communication system, par 0083, 0606-0607) discloses: using a converged network slice function (C-NSSF) (see, NSSF/SISF to support M2M devices across heterogeneous M2M/IoT/WoT networks of fixed network and wireless network, par 0305, 0610) of the plurality of network functions (see, multiple network function in 5g core network, par 0690) to form a single end-to-end network slice spanning the wireless communication link between the wireless base station and the UE device and the wireline communication link between the wireline access network and the access device (see, fig. 36A, 36C-D and 37A, end-to-end M2M deployment using NSSF/SISF to support  network slice for M2M devices across heterogeneous M2M/IoT/WoT networks of fixed network and wireless network, fixed network connects with fixed network M2M device via a M2M gateway 14 operating in wired environment and wireless network connects with cellular M2M devices via base station, par 0305, 0451, 0607-0608, 0610, 0619-0620, 0630 and 0639).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Sternberg’421 into that of Mohamed’225 modified by Liao’748. The motivation would have been to implement different kind of functionality and logical entities including SSF, User Data Repository, PMF, PEF, AAA, SISF and SIMF etc (par 0606).

Regarding claim 2 (Original), Mohamed’225 discloses the method of claim 1 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170), further comprising bridging one or more interfaces of the wireline access network and the message buses (see, fig. 40, SMF 174 connected to the UPF 176 provide the WTRUs with access to wired networks 112 and network functions communicate via message buses, par 0209, 0212, 0218).
The combination of Mohamed’225 and Sternberg’421 discloses all the claim limitations but fails to explicitly teach: network functions logically linked via a common interface.
However Liao’748 from the same field of endeavor (see, Fig. 1, system architecture 100 in EPS for group based services, par 0024) discloses: a plurality of network functions (see, fig. 2, network functions such as AMF 214, an SMF 216, a GBSF 310 an N3IWF 312, a UPF 222, par 0039) logically linked via a common interface (see, fig. 2-3, supporting wireless link between UE and BSs (eNB, gNB) as RAN node to provide 3GPP access using network functions, network functions connects with each other through service-based interfaces within the control plane as shown in fig. 2, par 0026, 0039 and 0340).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Liao’748 into that of Mohamed’225 modified by Sternberg’421. The motivation would have been to support group based services in system with both 3GPP access and non-3GPP access (par 0039).


Regarding claim 8 (Previously Presented), Mohamed’225 discloses a method for supporting communication links (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170), comprising:
supporting a wireless communication link using a plurality of network functions logically linked via buses (see, Fig. 35 and 40,  RAN provides wireless links between WTRUs and 5G core network which providing a plurality of network functions, these network functions communicate via message buses, par 0159, 0208-0209); 
supporting a wireline communication link (see, fig.34, communication system working as core network supports wired network communications, par 0148, 0154-0155); 
using a converged policy control function (C- PCF) of the plurality of network functions to apply a traffic policy to a data session traversing the wireline communication link (Note, provide control over traffic of packet data unit session within a data network including wired network based on policy from PCF, par 0128, 0202, 0211-0212, 0214. Note: session including traffic from wireless network to wired network through core network according to fig. 35, par 0158, 0170).
Mohamed’225 discloses all the claim limitations but fails to explicitly teach:
supporting a wireless communication link using a plurality of network functions logically linked via a common interface; 
supporting a wireline communication link between a wireline access network and an access device; and 
using a converged policy control function (C-PCF) of the plurality of network functions to apply a traffic policy to a data session traversing the wireline communication link between the wireline access network and the access device.

However Liao’748 from the same field of endeavor (see, Fig. 1, system architecture 100 in EPS for group based services, par 0024) discloses:
supporting a wireless communication link (see, wireless link between UE and RAN node (3GPP access), par 0039) using a plurality of network functions (see, fig. 2, network functions such as AMF 214, an SMF 216, a GBSF 310 an N3IWF 312, a UPF 222, par 0039) logically linked via a common interface (see, fig. 2-3, supporting wireless link between UE and BSs (eNB, gNB) as RAN node to provide 3GPP access using network functions, network functions connects with each other through service-based interfaces within the control plane as shown in fig. 2, par 0026, 0039 and 0340); 
supporting a wireline communication link (see, fig. 3, wireline access in non-3GPP cable/fiber network, par 0039) between a wireline access network (see, non-3GPP wireline access network, par 0039) and an access device (see, fig. 3, supporting wireline access between UE 118 and non-3GPP access 322 in non-3GPP cable/fiber network, par 0039. Noted, UE can be equated to access device as UE connects to non-3GPP wireline access network). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Liao’748 into that of Mohamed’225. The motivation would have been to support group based services in system with both 3GPP access and non-3GPP access (par 0039).
The combination of Mohamed’225 and Liao’748 discloses all the claim limitations but fails to explicitly teach: using a converged policy control function (C-PCF) of the plurality of network functions to apply a traffic policy to a data session traversing the wireline communication link between the wireline access network and the access device.

However Sternberg’421 from the same field of endeavor (see, Fig. 15 and , end-to-end Network Service with VNFs and nested forwarding graphs utilized in M2M/IoT/WoT communication system, par 0083, 0606-0607) discloses: using a converged policy control function (C-PCF) (see, fig. 37F, PCF in 5G core network to support M2M devices across heterogeneous M2M/IoT/WoT networks of fixed network and wireless network, par 0305, 0610, 0690. Note, FIG. 36A, communication network 12 comprise core network, par 0607) of the plurality of network functions (see, multiple network function in 5g core network, par 0690) to apply a traffic policy to a data session traversing the wireline communication link between the wireline access network and the access device (see, see, fig. 36A, 36C-D and 37A, end-to-end M2M deployment using PCF to support policy rules to SMF on session Management and PCF on traffic steering rules for M2M devices across heterogeneous M2M/IoT/WoT networks of fixed network and wireless network, fixed network connects with fixed network M2M device via a M2M gateway 14 operating in wired environment and wireless network connects with cellular M2M devices via base station, par 0607-0608, 0610, 0619-0620, 0630, 0639, 0690, 0692).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Sternberg’421 into that of Mohamed’225 modified by Liao’748. The motivation would have been to implement different kind of functionality and logical entities including SSF, User Data Repository, PMF, PEF, AAA, SISF and SIMF etc (par 0606).


Regarding claim 14 (Previously Presented), Mohamed’225 discloses the method of claim 1 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170), further comprising using a converged network exposure function (C-NEF) of the plurality of network functions to provide information on the wireless communication link (see, fig. 35, wireless link between base station 114 (part of RAN) and WTRUs, par 0158, 0160) between the wireless base station and the UE device and the wireline communication link (see, fig.34, communication system working as core network supports wired network communications, par 0148, 0154-0155), to a network analysis function (see, fig. 32 and 40, Network Exposure Function (NEF) in 5G core network expose the capabilities and services to other network functions including application function (AF),  enable M2M applications to perform functions such as data collection and data analysis par 0133, 0209, 0217).
The combination of Mohamed’225 and Liao’748 discloses all the claim limitations but fails to explicitly teach: using a converged network exposure function (C-NEF) of the plurality of network functions to provide information on the wireless communication link between the wireless base station and the UE device and the wireline communication link between the wireline access network and the access device, to a network analysis function.

However Sternberg’421 from the same field of endeavor (see, Fig. 15 and , end-to-end Network Service with VNFs and nested forwarding graphs utilized in M2M/IoT/WoT communication system, par 0083, 0606-0607) discloses: using a converged network exposure function (C-NEF) (see, fig. 37F, NEF in 5G core network to support M2M devices across heterogeneous M2M/IoT/WoT networks of fixed network and wireless network, par 0305, 0610, 0690. Note, FIG. 36A, communication network 12 comprise core network, par 0607) of the plurality of network functions (see, multiple network function in 5g core network, par 0690) to provide information on the wireless communication link (see, fig. 22 and 36A, heterogeneous M2M/IoT/WoT networks including wireless network connects with cellular M2M devices via base station, par 0233, 0608) between the wireless base station and the UE device (see, fig. 36A, cellular M2M devices, par 0608) and the wireline communication link (see, fig.36A, 36C-36D, heterogeneous M2M/IoT/WoT networks including fixed network connects with fixed network M2M device via a M2M gateway 14 operating in wired environment, par 0607-0608, 0619-0620, 0630) between the wireline access network and the access device, to a network analysis function (see, fig. 36A, 36C-D and 37A, end-to-end M2M deployment using NEF to traffic of M2M devices across heterogeneous M2M/IoT/WoT networks of fixed network and wireless network, fixed network connects with fixed network M2M device via a M2M gateway 14 operating in wired environment and wireless network connects with cellular M2M devices via base station, NEF to exposes capabilities and services to other functions for data analysis through network functions on M2M service layers, par 233, 0607-0608, 0610, 0619-0620, 0630, 0639, 0610-0612, 0690).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Sternberg’421 into that of Mohamed’225 modified by Liao’748. The motivation would have been to implement different kind of functionality and logical entities including SSF, User Data Repository, PMF, PEF, AAA, SISF and SIMF etc (par 0606).

Regarding claim 15 (Previously Presented), Mohamed’225 discloses the method of claim 14 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170), further comprising using the C-NEF to determine collective performance of the wireless communication link (see, fig. 35, wireless link between base station 114 (part of RAN) and WTRUs, par 0158, 0160) between the wireless base station and the UE device and the wireline communication link (see, fig. 32 and 40, Network Exposure Function (NEF) in 5G core network expose the capabilities and services to other network functions including application function (AF),  enable M2M applications  to perform functions such as data collection and data analysis par 0133, 0209, 0217).
The combination of Mohamed’225 and Liao’748 discloses all the claim limitations but fails to explicitly teach: using the C-NEF to determine collective performance of the wireless communication link between the wireless base station and the UE device and the wireline communication link between the wireline access network and the access device.

However Sternberg’421 from the same field of endeavor (see, Fig. 15 and , end-to-end Network Service with VNFs and nested forwarding graphs utilized in M2M/IoT/WoT communication system, par 0083, 0606-0607) discloses: using the C-NEF (see, fig. 37F, NEF in 5G core network to support M2M devices across heterogeneous M2M/IoT/WoT networks of fixed network and wireless network, par 0305, 0610, 0690. Note, FIG. 36A, communication network 12 comprise core network, par 0607) to determine collective performance (see, data collection and data analysis through functions on M2M service layer, par 0610-0612) of the wireless communication link (see, fig. 22 and 36A, heterogeneous M2M/IoT/WoT networks including wireless network connects with cellular M2M devices via base station, par 0233, 0608) between the wireless base station and the UE device and the wireline communication link (see, fig.36A, 36C-36D, heterogeneous M2M/IoT/WoT networks including fixed network connects with fixed network M2M device via a M2M gateway 14 operating in wired environment, par 0607-0608, 0619-0620, 0630) between the wireline access network and the access device (see, fig. 36A, 36C-D and 37A, end-to-end M2M deployment using NEF to traffic of M2M devices across heterogeneous M2M/IoT/WoT networks of fixed network and wireless network, fixed network connects with fixed network M2M device via a M2M gateway 14 operating in wired environment and wireless network connects with cellular M2M devices via base station, NEF to exposes capabilities and services to other functions for data collection and data analysis through functions on M2M service layer, par 233, 0607-0608, 0610, 0619-0620, 0630, 0639, 0610-0612, 0690).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Sternberg’421 into that of Mohamed’225 modified by Liao’748. The motivation would have been to implement different kind of functionality and logical entities including SSF, User Data Repository, PMF, PEF, AAA, SISF and SIMF etc (par 0606).

Regarding claim 16 (Previously Presented), Mohamed’225 discloses the method of claim 1 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170), further comprising using a network function of the plurality of network functions to perform network repository and identify a network service at least partially supported by the wireline communication link (see, fig. 35 and 40, UDM 178 of the plurality of network functions acts as a repository for authentication credentials and subscription information in core network 106/107/109 which connecting with other wired networks 112 using wired communication, par 0148, 0154-0155, 0158, 0170, par 0051).
The combination of Mohamed’225 and Liao’748 discloses all the claim limitations but fails to explicitly teach: using a converged network repository function (C-NRF) of the plurality of network functions to identify a network service at least partially supported by the wireline communication link between the wireline access network and the access device.

However Sternberg’421 from the same field of endeavor (see, Fig. 15 and , end-to-end Network Service with VNFs and nested forwarding graphs utilized in M2M/IoT/WoT communication system, par 0083, 0606-0607) discloses: using a converged network repository function (C-NRF) (Note, Network Slice Repository Function (NSRF) also called SISF or NSSF, par 0305) of the plurality of network functions (see, multiple network function in 5g core network, par 0690) to identify a network service at least partially supported by the wireline communication link (see, fig.36A, 36C-36D, heterogeneous M2M/IoT/WoT networks including fixed network connects with fixed network M2M device via a M2M gateway 14 operating in wired environment, par 0607-0608, 0619-0620, 0630) between the wireline access network and the access device (see, fig. 36A, 36C-D and 37A, end-to-end M2M deployment using NSRF (also called SISF or NSSF) to traffic of M2M devices across heterogeneous M2M/IoT/WoT networks of fixed network and wireless network, fixed network connects with fixed network M2M device via a M2M gateway 14 operating in wired environment and wireless network connects with cellular M2M devices via base station, NSRF selects network slice from repository of network slices for service and provide slice ID to UE to provide service control, par 0305, 0607-0608, 0610, 0619-0620).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Sternberg’421 into that of Mohamed’225 modified by Liao’748. The motivation would have been to implement different kind of functionality and logical entities including SSF, User Data Repository, PMF, PEF, AAA, SISF and SIMF etc (par 0606).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (WO2018196587A1, Foreign PCT Priority Date Apr 25, 2017) in view of Li et al (US 20200053131 A1, Cont PCT/CN2017/080826 Priority Date: Apr 17, 2017).

Regarding claim 3 (Currently Amended), Li’587 discloses a method for supporting communication links (see, fig. 1, converged network with RAN or AN to access core network, p7 par 08 to p8 par 06), comprising: 
supporting a wireless communication link using a converged core communication network (see, support any terminal device including mobile terminal device to access the converged network with core network, p2 par 08 and p3 par 04); 
authenticating a first user equipment (UE) device using the wireless communication link via a converged unified data management (C-UDM) of the converged core communication network (see, fig. 2, user authentication of terminal device including mobile terminal device via UDM in core network of converged communication network, p8 par 07-p9 par 07, p11 par 07); 
performing, in a wireline access network, authentication of an access device connected to the wireline access network (see, Ethernet Protocol over Ethernet (IPoE), p2 par 02) via a wireline communication link (see, fig. 2, user authentication of a fixed network terminal device through Ethernet Protocol over Ethernet (IPoE) in core network of converged communication network, p2 par 02, p8 par 07-p9 par 07, p11 par 07. Noted, fig. 2, fixed network terminal device as CPE can be equated to access device, p2 par 3 and p11 par 07; Ethernet Point to Point Protocol over Ethernet (PPPoE) or Ethernet Protocol over Ethernet (IPoE) can be equated to wireline link, p2 par 3), the wireline access network being separate from the converged core communication network (Note, fig.1, Ethernet Protocol over Ethernet (IPoE) and core network are different part in the converged network, p2 par 05).
Li’587 discloses all the claim limitations but fails to explicitly teach: sending, to C-UDM of the converged core communication network, notification of authentication of the access device by the wireline access network.

However Li’131 from the same field of endeavor (see, fig. 1, communications system  including convergence of a mobile network and a fixed network , par 0005, 0097-0098) discloses: sending, to C-UDM (see, UDM in 5G control plane (5G core network) within converged network of mobile network and fixed network, par 0005, 0098, 0158) of the converged core communication network, notification of authentication of the access device (see, fig. 1-2 and 10, UE (terminal) accessing fixed network through PPPoE (point-to-point protocol over Ethernet) , par 0098, 0100) by the wireline access network (see, fig. 1-2 and 10, UE (terminal) accessing fixed network through PPPoE (point-to-point protocol over Ethernet) sends authentication information request message to the UDM via AGF to request authentication information in converged network of mobile network and fixed network, par 0005, 0098, 0100, 0230-0232. Noted, fixed network accessed by UE through PPPoE can be equated to wireline access network, par 0098).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li’131 into that of Li’587. The motivation would have been to implement the method that UE first authenticates the network side and then the network side authenticates (par 0249).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li’587 in view of Li’131 as applied to claim 3 above, and further in view of DI GIROLAMO (US 20200322884 A1, Pro 62612854 Priority Date: 20180102).

Regarding claim 5 (Original), Li’587 modified by Li’131 discloses the method of claim 3 (see, fig. 1, converged network with RAN or AN to access core network, p7 par 08 to p8 par 06).
The combination of Li’587 and Li’131 discloses all the claim limitations but fails to explicitly teach: associating first authentication information for the first UE device and second authentication information for the access device with a common identification element in the C-UDM.

However DI GIROLAMO’884 from the same field of endeavor (see, Fig. 32, subscriber has agreements with CellNet1a, CellNet1b, and IoTProv1, and an IoT device is enrolled with IoTProv1, par 0259) discloses: associating first authentication information for the first UE device and second authentication information for the access device with a common identification element in the C-UDM (see, common MSIN and authentication key in the UDM stored profile for the authentication of IoT device across fixed and wireless network, par 0165-0166, 0284).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by DI GIROLAMO’884 into that of Li’587 modified by Li’131. The motivation would have been to on-board IoT device using registration redirection (par 0157).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li’587 in view of Li’131 and further in view of DI GIROLAMO’884 as applied to claim 5 above, and further in view of Sternberg’421.

Regarding claim 6 (Original), Li’587 modified by Li’131 and DI GIROLAMO’884 discloses the method of claim 3 (see, fig. 1, converged network with RAN or AN to access core network, p7 par 08 to p8 par 06), wherein: the second authentication information comprises a security certificate (see, user authentication information includes a username and a password, p12 par 06).
The combination of Li’587, Li’131 and DI GIROLAMO’884 discloses all the claim limitations but fails to explicitly teach: the first authentication information comprises a mobile network subscription ID (IMSI) and an authentication protocol (AKA).

However Sternberg’421 from the same field of endeavor (see, Fig. 15 and , end-to-end Network Service with VNFs and nested forwarding graphs utilized in M2M/IoT/WoT communication system, par 0083, 0606-0607) discloses: the first authentication information comprises a mobile network subscription ID (IMSI) (see, table 4, UE  sends Initial-Connection-Req message with IMSI used to authenticate the UE, par 0259) and an authentication protocol (AKA) (see, table 4, AKA procedure used to authenticate the UE as challenge vector after UE with UE-T-ID (IMSI) being allowed to establish a connection to the RAT, par 0276).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Sternberg’421 into that of Li’587 modified by Li’131 and DI GIROLAMO’884. The motivation would have been to establish a connection with a Core Network or Network Slice and to obtain desired services (par 0246).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li’587 in view of Li’131, and further in view of DI GIROLAMO’884 and Sternberg’421 as applied to claim 6 above, and further in view of Li et al (US 20200053802 A1, Priority Date: Oct 6, 2017) and Wong et al ( US 20190281522 A1, Priority Date: Mar 8, 2018).
Regarding claim 7 (Original), Li’587 modified by Li’131, DI GIROLAMO’884 and Sternberg’421 discloses the method of claim 3 (see, fig. 1, converged network with RAN or AN to access core network, p7 par 08 to p8 par 06),
The combination of Li’587, Li’131, DI GIROLAMO’884 and Sternberg’421 discloses all the claim limitations but fails to explicitly teach: the security certificate comprises one of a security certificate for a Wi-Fi device and a security certificate for a data over cable service interface specification (DOCSIS) protocol device.

However Li’802 from the same field of endeavor (see, fig.18A-B,  M2M/IoT/WoT communication system includes a communication network comprises core network and other wired/wireless networks, Infrastructure Domain and the Field Domain, par 0341-0342) discloses: the security certificate comprises one of a security certificate for a Wi-Fi device (see, AS replies with policy of accepting remote UE 702 communicating via WiFi when RM-NF 802 contacts SCS/AS 808 according to the third party identifier to determine what AS to notify and request information from, par 0103, 0128-0134). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li’802 into that of Li’587 modified by Li’131, DI GIROLAMO’884 and Sternberg’421. The motivation would have been to configure suitable relay support by coordinating between NF and AS (par 0107).
The combination of Li’587, Li’131, DI GIROLAMO’884, Sternberg’421 and Li’802 discloses all the claim limitations but fails to explicitly teach: the security certificate comprises a security certificate for a data over cable service interface specification (DOCSIS) protocol device.

However Wong’522 from the same field of endeavor (see, fig. 4, communications system 400 including UEs serviced by 3GPP radio access, non-3GPP radio access network and Docsis network, par 0034) discloses: the security certificate comprises a security certificate for a data over cable service interface specification (DOCSIS) protocol device (see, fig. 5A Step 540-552, UE sends a Non 3GPP access authentication signal to 5G core network via Docsis cable (CMTS) and gets access granted signal includes a 5G Globally Unique Temporary Identifier (GUTI) and Allowed Network Slice Selection Assistance Information (A-NSSAI), par 0034, 0043).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wong’522 into that of Li’587 modified by Li’131, DI GIROLAMO’884, Sternberg’421 and Li’802. The motivation would have been to differentiate multiple UEs that attached to the same cable modem within the cable network (par 0033).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mohamed’225 in view of Liao’748, and further in view of Sternberg’421 as applied to claim 8 above, and further in view of Li et al (US 20200053131 A1, Cont PCT/CN2017/080826 Priority Date: Apr 17, 2017).

Regarding claim 9 (Previously Presented), Mohamed’225 modified by Singh’871 discloses the method of claim 8 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170).
The combination of Mohamed’225, Liao’748 and Sternberg’421 discloses all the claim limitations but fails to explicitly teach: further comprising applying a common traffic policy to at least (a) a first data session traversing the wireless communication link and (b) a second data session traversing the wireline communication link between the wireline access network and the access device, using the C-PCF.

However Li’131 from the same field of endeavor (see, fig. 1, communications system  including convergence of a mobile network and a fixed network , par 0005, 0097-0098) discloses: further comprising applying a common traffic policy to at least (a) a first data session traversing the wireless communication link and (b) a second data session traversing the wireline communication link between the wireline access network (see, fixed network, par 0007) and the access device (see, FIG. 16, access gateway network element of a fixed network with wired and wireless, par 0007 and 0267), using the C-PCF (see, unified policy and charging control applied for PDU session on interworking between a converged fixed network and a mobile network using PCF, par 0004, 0013 and 0168-0172. Noted, FIG. 13, UE only have wireless antenna, therefore access gateway network element of a fixed network is the access device of the fixed network, par 0256).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li’131 into that of Mohamed’225 modified by Liao’748 and Sternberg’421. The motivation would have been to implement the SMC process of NAS encryption and activation between the UE and the 5G core network (par 0167).


Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed’225 in view of Liao’748, and further in view of Sternberg’421 and Li’131 as applied to claim 9 above, and further in view of Li et al (US 20200053802 A1, Priority Date: Oct 6, 2017).

Regarding claim 10 (Original), Mohamed’225 modified by Liao’748, Sternberg’421 and Li’131 discloses the method of claim 9 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170).
The combination of Mohamed’225, Liao’748, Sternberg’421 and Li’131 discloses all the claim limitations but fails to explicitly teach: supporting a single user equipment (UE) device with each of the first data session and the second data session.

However Li’802 from the same field of endeavor (see, fig.18A-B,  M2M/IoT/WoT communication system includes a communication network comprises core network and other wired/wireless networks, Infrastructure Domain and the Field Domain, par 0341-0342) discloses: supporting a single user equipment (UE) device with each of the first data session and the second data session (see, fig.10, provide Multiplexing option for the session established from remote UE to NF3 and NF3 to AS/SCS, Multiplexing option including a session connect to multiple SCS/AS 808 for the same UE and a session with separate connections internally between the same SCS/AS 808 and UE, par 0190, 0208-0210. Note: first data session and the second data session corresponding to session established from remote UE to NF3 and NF3 to AS/SCS separately).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the method pertains to as taught by Li’802 into that of Mohamed’225 modified by Liao’748, Sternberg’421 and Li’131. The motivation would have been to setup a session for the remote UE 702 to communicate with the targeted SCA/AS (par 0190).

Regarding claim 12 (Previously Presented), Mohamed’225 modified by Liao’748, Sternberg’421 and Li’131 discloses the method of claim 10 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170).
The combination of Mohamed’225, Liao’748, Sternberg’421 and Li’131 discloses all the claim limitations but fails to explicitly teach: further comprising providing a single quality of service (QoS) traffic management policy on a single end-to-end network slice spanning the wireless communication link and the wireline communication link between the wireline access network and the access device.

However Li’802 from the same field of endeavor (see, fig.18A-B,  M2M/IoT/WoT communication system includes a communication network comprises core network and other wired/wireless networks, Infrastructure Domain and the Field Domain, par 0341-0342) discloses: providing a single quality of service (QoS) traffic management policy on the single end-to-end network slice spanning the wireless communication link and the wireline communication link (see, fig. 18A, wireline between M2M terminal devices the fixed network 12, M2M node 30 including M2M device operating under wired environment, par 0342, 0354, 0356) between the wireline access network (see, fig. 18A-18B, network 12 could be wired network implementing function of SCS/AS, par 0341, 0344) and the access device (see, fig. 8, network slice spanning the wireless communication link and the wireline communication link from UE to SCS/AS, SMF manages the end-to-end in 3GPP CN PDN connection (IP or non-IP type) between UE and packet data network for the data transfer through the core network with QoS policy, table 1, par 0044, 0047, 0084-0086, 0169. Note 1: communication network 12 could be wired network implementing function of SCS/AS, fig. 18A-18B, par 0341, 0344. Note 2: remote UE and relay UE connects via E-UTRAN, par 0063).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li’802 into that of Mohamed’225 modified by Liao’748, Sternberg’421 and Li’131. The motivation would have been to support different RANs or different service types running across a single RAN (par 0084).

Regarding claim 13 (Previously Presented), Mohamed’225 modified by Liao’748, Sternberg’421 and Li’131 discloses the method of claim 12 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170).
The combination of Mohamed’225, Liao’748, Sternberg’421 and Li’131 discloses all the claim limitations but fails to explicitly teach: wherein the single end-to-end network slice spanning the wireless communication link and the wireline communication link between the wireline access network and the access device comprises one of a mobile broadband slice, a mobile transport slice, and an Internet of Things (IoT) slice.

However Li’802 from the same field of endeavor (see, fig.18A-B, M2M/IoT/WoT communication system includes a communication network comprises core network and other wired/wireless networks, Infrastructure Domain and the Field Domain, par 0341-0342) discloses: wherein the single end-to-end network slice spanning the wireless communication link (see, fig. 18A, cellular M2M device connects via M2M gateway 14, par 0342) and the wireline communication link (see, fig. 18A, wireline between M2M terminal devices the fixed network 12, M2M node 30 including M2M device operating under wired environment, par 0342, M2M terminal devices can be equated to access device, 0354, 0356) between the wireline access network (see, fig. 18A-18B, network 12 could be wired network implementing function of SCS/AS, par 0341, 0344) and the access device (see, table 1 and fig. 8-9 and 18, network slice spanning from UE to SCS/AS and further to remote UE with end-to-end session management, table 1, par 0044, 0084-0086, 0165-0169. Noted, communication network 12 could be wired network implementing function of SCS/AS, fig. 18A-18B, par 0341, 0344) comprises one of a mobile broadband slice, a mobile transport slice, and an Internet of Things (IoT) slice (see, FIG. 18A, IoT communication system and efficient support of infrequent small data transmission for Cellular IoT, par 0033, 0057).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li’802 into that of Mohamed’225 modified by Singh’871 and Li’131. The motivation would have been to support different RANs or different service types running across a single RAN (par 0084).


Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed’225 in view of Liao’748, and further in view of Sternberg’421 as applied to claim 1 above, and further in view of Wong’522. 

Regarding claim 17 (Previously Presented), Mohamed’225 discloses the method of claim 1 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170), wherein: the wireless communication link (see, fig. 35, wireless link between base station 114 (part of RAN) and WTRUs, par 0158, 0160) between the wireless base station and the UE device operates according to a fifth generation (5G) new radio (NR) protocol (see, WTRUs perform 5G (New Radio) wireless communications, par 0156 and 0158).
The combination of Mohamed’225, Singh’871 and Sternberg’421 discloses all the claim limitations but fails to explicitly teach:20PATENT 610687: 61233NPthe wireline communication link between the wireline access network and the access device operates according to a data over cable service interface specification (DOCSIS) protocol.

However Wong’522 from the same field of endeavor (see, fig. 4, communications system 400 including UEs serviced by 3GPP radio access, non-3GPP radio access network and Docsis network, par 0034) discloses: the wireline communication link (see, fig. 4, coaxial cable 420, par 0034) between the wireline access network (see, Docsis network, par 0034) and the access device (see, fig. 4, CM 410 (cable modem), par 0034) operates according to a data over cable service interface specification (DOCSIS) protocol (see, fig. 4, UEs connected to the same server 432 via Docsis or 3GPP radio access using a common 5G core network, par 0034).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wong’522 into that of Mohamed’225 modified by Singh’871 and Singh’871. The motivation would have been to differentiate UEs within the cable network and extended slicing management via the cable network (par 0033).

Regarding claim 19 (Previously Presented), Mohamed’225 discloses the method of claim 1 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170), wherein: the wireless communication link (see, fig. 35, wireless link between base station 114 (part of RAN) and WTRUs, par 0158, 0160) between the wireless base station and the UE device operates according to a fifth generation (5G) new radio (NR) protocol (see, WTRUs perform 5G (New Radio) wireless communications with base station, par 0156, 0158 and 0160).
The combination of Mohamed’225, Liao’748 and Sternberg’421 discloses all the claim limitations but fails to explicitly teach:20PATENT the wireline communication link between the wireline access network and the access device serves a Wi-Fi wireless base station.

However Wong’522 from the same field of endeavor (see, fig. 4, communications system 400 including UEs serviced by 3GPP radio access, non-3GPP radio access network and Docsis network, par 0034) discloses: the wireline communication link (see, fig. 4, coaxial cable 420, par 0034) between the wireline access network (see, Docsis network, par 0034) and the access device (see, fig. 4, CM 410 (cable modem), par 0034) serves a Wi-Fi wireless base station (see, fig. 4, UEs connected to the same server 432 via Docsis cable from non-3GPP radio access by WIFI AP 408, par 0034-0036).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wong’522 into that of Mohamed’225 modified by Liao’748 and Sternberg’421. The motivation would have been to differentiate UEs within the cable network and extended slicing management via the cable network (par 0033).

Regarding claim 20 (Original), Mohamed’225 modified by Liao’748 and Sternberg’421 discloses the method of claim 1 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170). 
The combination of Mohamed’225, Liao’748 and Sternberg’421 discloses all the claim limitations but fails to explicitly teach:20PATENT supporting (a) a wireless base station and (b) premises broadband access, using the wireline access network.
However Wong’522 from the same field of endeavor (see, fig. 4, communications system 400 including UEs serviced by 3GPP radio access, non-3GPP radio access network and Docsis network, par 0034) discloses: supporting (a) a wireless base station and (b) premises broadband access, using the wireline access network (Note, fig. 4, Internet of Things (IOT) device UEs connected to the same server 432 via Docsis cable from non-3GPP radio access by WIFI AP 408, par 0034-0036, 0091. Note: IOT device implies internet access). 
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wong’522 into that of Mohamed’225 modified by Liao’748 and Sternberg’421. The motivation would have been to differentiate UEs within the cable network and extended slicing management via the cable network (par 0033).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mohamed’225 in view of Liao’748, and further in view of Sternberg’421 as applied to claim 1 above, and further in view of Hans (US20200245284A1, Priority Date: Feb 06, 2018). 

Regarding claim 18 (Previously Presented), Mohamed’225 discloses the method of claim 1 (see, FIG. 35, communications system including core network 106/107/109 connecting with a radio access network (RAN) 103/104/105/103b/104b/105b and other wired networks 112, par 0158 and 0170), wherein: the wireless communication link (see, fig. 35, wireless link between base station 114 (part of RAN) and WTRUs, par 0158, 0160) between the wireless base station and the UE device operates according to a fifth generation (5G) new radio (NR) protocol (see, WTRUs perform 5G (New Radio) wireless communications, par 0156 and 0158).
The combination of Mohamed’225, Liao’748 and Sternberg’421 discloses all the claim limitations but fails to explicitly teach:20PATENT 610687: 61233NPthe wireline communication link between the wireline access network and the access device operates according to a digital subscriber line (DSL) protocol.

However Hans’284 from the same field of endeavor (see, fig. 1, CN architecture for 5G, par 0005) discloses: the wireline communication link (see, fixed connection, par 0072) between the wireline access network (see, fig. 6, fixed networks, par 0072) and the access device (see, UE, par 0072) operates according to a digital subscriber line (DSL) protocol (see, fig. 6, UEs connect to  fixed DSL networks via fixed connection (instead of WLAN), par 0072).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Hans’284 into that of Mohamed’225 modified by Liao’748 and Sternberg’421. The motivation would have been to allow a UE that is registered in a visited network to additionally register over N3GPP access to the home network (par 0049).

Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUAN LU/Examiner, Art Unit 2473    

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473